Citation Nr: 0009031	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  96-48 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal arose from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for hypertension and a hearing loss.  In April 
1998, the Board of Veterans' Appeals (Board) remanded these 
issues for additional development.  The case was subsequently 
returned to the Board.

In an October 1999 statement, the veteran has raised a claim 
for individual unemployability.  The RO should take all 
appropriate action as to this claim.


FINDING OF FACT

The veteran has been shown by competent evidence to suffer 
from hypertension and a hearing loss which can be related to 
his service.


CONCLUSION OF LAW

The veteran has presented evidence of well grounded claims 
for service connection for hypertension and a hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his hypertension and his 
hearing loss are directly related to his period of service.  
He has asserted that his hypertension is etiologically 
related to his service-connected post traumatic stress 
disorder (PTSD).  He has also alleged that his hearing loss 
is related to exposure to weapon and mortar fire during 
combat in Vietnam.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Initially, the Board must determine whether the veteran has 
submitted well grounded claims for service connection as 
required by 38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the instant case, it is found that the veteran's claims 
for service connection for hypertension and a hearing loss 
are well grounded.  In regard to the claim for hypertension, 
the evidence clearly shows that this disability currently 
exists.  There is also a July 1996 statement from a private 
physician which suggests that his hypertension may be related 
to his service-connected PTSD.  Therefore, this claim appears 
to be well grounded.  Moreover, assuming for the purposes of 
well groundedness that the veteran's statements as true, 
there is evidence of exposure to loud noise (mortar and 
gunfire) in service, thus establishing the existence of an 
injury in service.  The evidence, including the VA 
examination of February 1996 (which indicated no other 
exposure to loud noise), which suggested a link between the 
diagnosed hearing loss disability and the veteran's service.  
Therefore, it is found that this claim is also well grounded.


ORDER

To the extent that the veteran's claims for service 
connection for hypertension and a hearing loss are well 
grounded, the appeals are granted.


REMAND

In the instant case, it is noted that the claims for service 
connection for hypertension and a hearing loss were remanded 
by the Board in April 1998 for additional development.  
Specifically, an audiology examination was to be conducted 
which included an opinion as to whether the hearing loss was 
related to the veteran's military service, and an examination 
which provided opinions as to whether or not the veteran had 
essential hypertension and whether this essential 
hypertension was related to his service-connected PTSD was to 
be performed.  These examinations were not conducted.

According to Stegall v. West, 11 Vet. App. 268 (1998), when a 
case is remanded by either the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court"), or by the Board, a veteran has, as a matter of law, 
the right to compliance with that remand.  Since the Board 
must ensure that the instructions of a remand are complied 
with, failure to do so would constitute error on the part of 
the Board.

Under the circumstances of this case, it is found that 
additional development would be helpful, and this case will 
be REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA audiological evaluation by a 
qualified physician for the purpose of 
obtaining a medical opinion as to whether 
any current hearing loss disability 
(either unilateral or bilateral) is 
related to noise exposure during his 
period of military service.  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the veteran's 
claims file has been reviewed.

2.  The veteran should be afforded an 
examination by an appropriate medical 
specialist to determine whether he now 
has essential hypertension, as opposed to 
labile hypertension.  If essential 
hypertension is diagnosed, the examiner 
must render an opinion as to whether it 
is proximately due to or the result of, 
or is aggravated by, his service-
connected PTSD.  All indicated special 
studies deemed necessary must be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the veteran's claims file has been 
reviewed.

3.  The RO should inform the veteran of 
the importance of reporting for the 
above-requested examinations.  He should 
also be informed of the consequences of 
failing to so report (such as the denial 
of his claims).

4.  The RO should then readjudicate the 
veteran's claims for service connection 
for hypertension and a hearing loss.  If 
the decisions remain adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



